DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 12-10-21.
Claims 1-9 are pending in the instant application.

Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-10-21.
Applicant’s election without traverse of Group I, HIF1A as the target gene, inhibiting activity, and using the small compound inhibitor, Herbimycin A, claims 1-5, in the reply filed on 12-10-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the transduction of HEK293T cells with the CRISPR LOF library, a myogenic cell model, DUX4 zebrafish model, and whole-genome sequencing data of FSHD families, reduction of FSHD biomarkers by both Hifla and p21 inhibitors in myotubes isolated from patients, induction of DUX4 toxicity in culture, optimal DUX4 baculovirus titers determined that yield the most consistent and reproducible levels of widespread cell death within 48 hours, the process of generating individual CRISPR knock-out cells for validation of loss-of-function screen hits, involving choosing sgRNA sequences that demonstrate enrichment in the screen, and cloning into the same lentiviral backbone used for the pooled library then using this lentivirus which was then packaged and transduced into myoblasts stably expressing dCas9-VP64 and MS2-p65-HSF1, Individual gain-of-function lines tested for resistance to DUX4 cell death using caspase-3/7 fluorometric assays and/or TUNEL immunofluorescence assays, does not reasonably provide enablement for methods of treating facioscapulohumeral dystrophy (FSHD) comprising administering, to any patient having or having a propensity to develop FSHD, any agent that reduces the expression or activity of any hypoxia response pathway protein.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to methods of treating facioscapulohumeral dystrophy (FSHD) comprising administering, to any patient having or having a propensity to develop FSHD, any agent that reduces the expression or activity of any hypoxia response pathway protein optionally comprising any cyclin dependent kinase inhibitor 1A (CDKNIA), hypoxia-inducible factor 1-alpha (HIF1A), hypoxia-inducible factor 1-beta (HIF1B), aryl hydrocarbon receptor nuclear translocator (ARNT), CREB binding protein (CREBBP), CBP, or zinc finger CCHC-type containing 14 (ZCCHC14), and which agent optionally comprises any small compound, inhibitory nucleic acid molecule, polypeptide or a fragment thereof, or which small compound optionally comprises any p21 inhibitor, Hifla inhibitor, phosphoinositide 3-kinase (PI3K) inhibitor, tyrosine kinase inhibitor, protein kinase C inhibitor, mitogen-activated protein kinase (MAPK) inhibitor, mechanistic target of rapamycin (mTOR) inhibitor, inhibitor of Redox signaling, or any small molecule inhibitor of glucokinase, which agent optionally comprises Herbimycin A, Herceptin, Iressa, calphostin C, wortmannin, LY294002, PD98059, rapamycin, diphenylene iodonium, mannoheptulose, UC2288, 4-Chloro-3-(trifluoromethyl)phenyl isocyanate (CAS 327-78-6), Sterigmatocystin, Chetomin, Cryptotanshione, EF-24, FM19G11, or PX 12.
The teachings in the prior art and in the specification
The specification and prior art teach that Herbimycin A is a benzoquinoid ansamycin antibiotic that irreversibly and selectively inhibits tyrosine kinases by reacting with thiol groups (1, 2),  is effective on Src, Yes, Fps, Ros, Abl and ErbB oncogene 
1. Uehara Y., and Fukazawa H. (1991) Methods Enzymol. 201: 370. 2. Fukazawa H., et al. (1991) Biochem. Pharmacol. 42: 1661.3. Satoh T., et al. (1992) J.Biol.Chem. 267: 2537.4. Weiss R., and Nuccitelli R. (1992) J.Biol.Chem. 267:5608.

The instant specification teaches the following: 
Example 1: Genome-wide CRISPR-Cas9 loss-of-function screen. To date, we have successfully employed the CRISPR-Cas9 knock-out library to perform a genome-wide loss-of- function screen to identify genes whose knock-out confers resistance to DUX4 toxicity (FIGs. 2D, 2E). In these screens, DUX4 ‘resistant’ cell populations were successfully isolated (FIGs. 3 and 4).FIG. 3A depicts HEK293T cells transduced with the CRISPR LOF library. Wide spread cell death occurs within 48 hours in the gene edited cells transduced with DUX4 baculovirus (FIG. 3B).FIG. 3C shows cells that continued to survive if the harbor gene knock-outs that confer resistance to DUX4 toxicity. FIG. 3D shows cells that grow as colonies. Downstream sequencing and enrichment analysis (FIGs. 4A-4C) was used to identify the CRISPR knock-out target in these cells (FIG. 5). The reproducibility of these genes across multiple independent screens strengthens our confidence in their biological significance in the context of this assay (Table 1).

Many of the candidate genes have been validated, and were studied in functional follow-up in: a) a myogenic cell model; b) DUX4 zebrafish model; and c) whole-genome sequencing data of FSHD families. Known virus uptake genes (B3GAT3 (Beta-1,3-Glucuronyltransferase 3), SLC35B2 (Solute Carrier Family 35 Member B2), B4GALT4 (Rosmarin et al. 2012). The presence of these ‘virus uptake’ genes in the list suggests that their loss-of-function may have impeded the uptake of DUX4 baculovirus to enable survival, and thus serves as positive controls for our experimental method.

Example 2: CRISPR loss-of-function screening in MB135 cells
Further CRISPR loss-of-function screening was carried out in HEK293T cells and DUX4 was expressed using a baculovirus expression system. This screening identified the genes shown in FIG. 6. CRISPR loss-of-function screening was also carried out in MB135 cells in which DUX4 expression was induced by doxycycline (FIG. 8B). These screens identified different data sets (FIGs. 6, 7). The MB135 LoF screen identified genes implicated in the hypoxia pathway (FIGs. 9, 10), including ARNT, HIF1b, CDKN1A, p21, CREBBP, and CBP. The hypoxia response pathway is associated with apoptosis (FIG. 11).

The abundance of sg RNAs in each of the LOF cell lines was measured (FIG. 12). Each sgRNA is specific to the gene. Single gene knock-outs were generated using a lenti- CRISPR plasmid. The single gene knock-outs showed Results obtained with Herbimycin A showed good suppression of DUX4 toxicity at 20 uM. Herbimycin A is a benzoquinone drug (used for anti-cancer treatment) that binds and inhibits heat shock protein 90 (HSP90) chaperone (tyrosine kinase inhibitor) and is known to deplete dephosphorylated HIFla. “De-phosphorylated HIF1a may act as the molecular switch that actives the p53- dependent apoptotic pathway under severe hypoxic conditions” (Suzuki Oncogene 2001). 

Example 3: FSHD treated with anti-cancer drugs
One common way to test potential therapies for FSHD is to measure a reduction in FSHD biomarker genes (FIG. 16B). Interestingly, both Hifla and p21 inhibitors reduced FSHD biomarkers in myotubes isolated from patients 16A and 17A (FIGs. 16C and 16D). Briefly, patient primary myoblasts (17A and 16A) were placed in differentiation media. At day four, drug compounds were added, and myotubes were harvested 24 hours later. RNA extraction and cDNA synthesis was performed. Quantitative real-time PCR for FSHD biomarkers levels of MBDL3L3, TRIM42 and ZSCAN4 was performed. Results indicated a significant reduction in biomarker levels for the majority of drugs tested. This effect showed a Dose-response reduction of biomarkers using Hifla inhibitor. These results indicate that FSHD can be treated with anti-cancer drugs that target the hypoxia pathway. Anti-cancer drugs useful for treating FSHD are shown in Table 2… 


Cell death assays were then used to validate single knock-outs cell lines (FIGs. 17A- 17C). Caspase fluorescence was visible (FITC) upon 48 hours of doxycycline treatment of DUX4 inducible line (FIG. 17A), and single knock-out lines demonstrated reduced caspase fluorescence after 48 hours of doxycycline treatment (FIGs. 17B and 17C). Selected drug compounds were then tested and demonstrated reduced caspase fluorescence upon 48 hours of doxycycline treatment (FIGs. 17D and 17E), which indicated efficacy of the drug that could be further examined in vivo.

Drugs that show efficacy in vitro can be tested in a zebrafish model of FSHD. Measured by caspase 3/7 activity, rapamycin, LY294002, wortmannin, and herbimycin all showed efficacy in vitro that warranted follow-up in vivo testing (FIGs. 16C, 16D, 17D, and 17E). Once the efficacy of rapamycin, LY294002, wortmannin, and herbimycin DUX4 was observed in the cell death assay and in patient cell lines, the compounds were then examined to determine if they could alleviate symptoms of DUX4-injected zebrafish. After injecting DUX4 into zebrafish, the test subjects were then treated with the four drug compounds 24hr post-injection. Injected fish were categorized into affected or unaffected groups based on whole-body phenotype (FIG. 18A). Treatment with herbimycin, rapamycin and wortmannin resulted in significantly decreased percentage of affected fish at day 7 compared to the DUX4-injected no drug control group (FIG. 18B). 

Example 4: Identify genes whose gain-of-function results in resistance to DUX4 toxicity. Analogous to the loss-of-function CRISPR screen, a gain-of-function screen was performed using the commercially available SAM (Synergistic Activation Mediator) library consisting of pooled sgRNA lentivirus constructs from AddGene (Konermann et al. 2014) (FIG. 5). In addition to the pooled sgRNA activation library, CRISPR induced transcriptional activation required additional components for the formation of the SAM complex — an inactive Cas9 fused to a transcriptional activation domain (dCas9-VP64) and effector components (MS2-p65- HSF1) (FIG. 5).

Lentivirus constructs for each component of the complex must be amplified and packaged into lentivirus particles. Prior to transduction with the pooled sgRNA library, we first established a population of cells with stable integration of both dCas9-VP64 and MS2-p65-HSF1 constructs that have been transduced undergone antibiotic selection. This population was subsequently transduced with the ssRNA activation library at a low MOI (0.3) to reduce the probability of cells taking up more than 1 sgsRNA. Similar to our loss-of- function screen, transduction of 500 cells per guide is optimal, and this representation was maintained over the 7-day antibiotic selection process. See FIG. 2C for an experimental flow diagram. DUX4 toxicity in cells can be used as a positive selective pressure to isolate cell populations that harbor activated genes that render them resistant to DUX4.

Example 5: CRISPR-mediated upregulation of DUX4 modifier genes.
To induce DUX4 toxicity in culture, optimal DUX4 baculovirus titers were determined that yield the most consistent and reproducible levels of widespread cell death within 48 hours. Cells carrying a CRISPR-induced gain-of-function mutation in a DUX4 modifier gene remained viable and continued to proliferate after 48 hours of DUX4 induction, thus giving rise to more DUX4 ‘resistant’ daughter cells for subsequent sequencing analysis, similar to the ‘resistant’ colonies in the loss-of-function screen.

Genes whose upregulation results in resistance to DUX4 toxicity were identified as follows. Genomic DNA was isolated from two populations of cells for comparison: 1) population of gene-edited cells without DUX4 over-expression; 2) population of gene-edited cells that are ‘resistant’ to DUX4 over-expression. A PCR reaction was performed to amplify sgRNA sequences from these populations and to also attach experimental barcodes and Illumina sequencing primers. The resulting amplicons were sequenced using the [lumina Next-seq platform. Genes that emerged as significant from the gain-of-function screen were identified by 5 the following criteria: 1) significantly enriched levels after DUX4 selection; 2) multiple sgRNA targets arise from the same gene; 3) meaningful functional annotation of gene; 4) known DUX4 transcriptional targets; 5) availability of Taqman probes. Genes that fulfill these criteria will be subject to further validation and follow-up in both in vitro and in vivo models. Validation of candidate genes in myoblast lines was carried out. Individual CRISPR gain-of-function lines of the candidate genes using immortalized human myoblast cells were generated (MB135) (Yao et al. 2014). Similar to the process of generating individual CRISPR knock-out cells for validation of our loss-of-function screen hits, this process involved choosing sgRNA sequences that demonstrate enrichment in the screen, and cloning into the same lentiviral backbone used for the pooled library). This lentivirus was then packaged and transduced into myoblasts stably expressing dCas9-VP64 and MS2-p65-HSF1. The gain-of-function mutation is reproduced independent of the sgRNA library used in our screen. Individual gain-of-function lines were tested for resistance to DUX4 cell death using multiple lines of evidence such as caspase-3/7 fluorometric assays and TUNEL immunofluorescence assays.

The examples provided in the specification are neither correlative nor representative of the ability to provide treatment for facioscapulohumeral dystrophy (FSHD) comprising administering, to any patient having or having a propensity to develop FSHD, any agent that reduces the expression or activity of any hypoxia response pathway protein. This is in view of the lack of guidance in the specification and the known unpredictability associated with the challenges of delivery issues, specific targeting, downstream effects, etc., and in providing treatment effects as instantly claimed.  Since determination of the factors required for accomplishing this is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed. 
Since the specification fails to provide the particular guidance for the successful treatment of FSHD in a human subject, it would require undue experimentation to practice the invention over the full scope claimed.
For the reasons stated above, the instant rejection for lacking enablement over the full scope claimed is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapscott et al (US 2014/0242093), Popplewell et al (WO 2017/050836), Jones et al (WO 2018/057863), and Vanderplanck et al (PLos One, Vol.6, Issue 10, e26820, pages 1-14 (2011)), the combination in view of Davidovic et al (PLOS Genetics, Vol. 9, Issue 3, e1003367, pages 1-16 (2013)), Wettersten et al (Cancer Biol. & Therapy, Vol. 14, pages 278-285 (2013)) and Uchiyama et al (Arterioscler Thromb Vasc Biol., pages 1155-1161 (April 2000)).

Tapscott et al (US 2014/0242093) teach methods of diagnosing and treating DUX4 related conditions, including myotic conditions. e.g., muscular dystrophy, FSHD, comprising the administration of inhibitors of DUX4 expression or activity (see esp. the Abstract, ¶¶ 0003-0016, 0124-0126, Appendix Table 1, ¶ 0349, TABLE-US-00025 APPENDIX TABLE 1: Expression Array Analysis of DUX4-fl and DUX4-s in cultured human skeletal muscle Symbol Refseq* Full.fc Short.fc Full.pval Short.pval Full.fdr HIF1A NM_181054.1 -1.14976405 0.420889531 1.73E-07 0.009415561 0 0.0371). 
Popplewell et al (WO 2017/050836) teach methods of treating facioscapulohumeral dystrophy comprising the administration of nucleic acid compositions of inhibitors of DUX4 gene expression (see entire document).
	Jones et al (WO 2018/057863) teach methods of treating FSHD comprising the administration of inhibitors of DUX4 gene expression (see entire document).
	Vanderplanck et al (PLos One, Vol.6, Issue 10, e26820, pages 1-14 (2011)) teach the role of DUX4 in atrophic myotubes formation and the induction of downstream targets deregulated in FSHD.  Vanderplanck also teaches the development of specific siRNAs and antisense oligonucleotides targeting DUX4 mRNA and therapeutic approaches for FSHD targeting DUYX4 expression (see esp. the abstract, introduction, pages 1-2, Development of RNA interference against DUX4 and RNA Interference against DUX4 prevents development of the atrophic myotubes phenotype, pages 4-5, Figure 6 on page 7, Figure 8 on page 9).
	Davidovic et al (PLOS Genetics, Vol. 9, Issue 3, e1003367, pages 1-16 (2013))(See IDS filed 3-2-2020) teach that cell cycle arrest is a prerequisite to differentiation of myoblasts into mature myotubes which form into muscle. Davidovic teaches a link between abnormal increases in p21 expression with myopathic conditions (see esp. the abstract and introduction, pages 1-2, Figure 1 on page 3, Figure 4 on page 7, Figure 6 on page 9, Figure 8 on page 11).
	Wettersten et al (Cancer Biol. & Therapy, Vol. 14, pages 278-285 (2013))(See IDS filed 3-2-2020) teach combinatorial approaches for discovering small chemical 
	Uchiyama et al (Arterioscler Thromb Vasc Biol., pages 1155-1161 (April 2000)) teach the treatment of hypoxia comprising the administration of herbimycin A (see esp. the Abstract, Introduction and Materials, pages 1155-1156, text page 1158, Discussion, pages 1159-1160).
	It would have been obvious to utilize the well known inhibitors of DUX4 for treating FSHD and other myotic conditions because the link between overexpression of DUX4 in FSHD, and methods of inhibiting DUX4 had been previously taught by Tapscott, Popplewell, Jones and Vanderplanck.  It would have been obvious to screen and use inhibitors of hypoxia related target genes, including herbimycin A and p21, for treating FSHD because such therapeutic approaches had been previously disclosed by Davidovic, Wettersten and Uchiyama.  One of skill in the art at the time of filing would have been motivated to utilize the instantly claimed therapeutics for treating FSHD.
	For the aforementioned reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
1-4-22
/JANE J ZARA/Primary Examiner, Art Unit 1635